                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                        )
  IN RE:                                                )
                                                        )
                                                               No. 14-MD-2543 (JMF)
  GENERAL MOTORS LLC                                    )
                                                               No. 14-MC-2543 (JMF)
  IGNITION SWITCH LITIGATION                            )
                                                        )
                                                               Hon. Jesse M. Furman
  This Document Relates only to Roscoe Case v.          )
  General Motors, LLC, No. 1:18-cv-11689                )

                                                        )


    MOTION FOR ORDER PERMITTING SUBMISSION OF MEMORANDUM AND
          DECLARATION IN SUPPORT OF MOTION TO WITHDRAW
                     UNDER SEAL AND IN CAMERA

       Langdon & Emison, LLC (hereinafter the “Firm”) respectfully requests an Order

permitting the Firm to file their Memorandum in Support of the Firm's Motion to Withdraw as

Counsel and Declaration in Support of the Firm's Motion to Withdraw as Counsel, under seal and

in camera. Because the Memorandum in Support of the Firm's Motion to Withdraw as Counsel

and the Declaration reflect confidential information pursuant to New York Rule of Professional

Conduct 1.6(a), the Firm respectfully requests that the Court permit the Firm to submit

both    the Memorandum and the Declaration under seal and in camera (that is, to file both

documents under seal and submit both documents to the Court by email without disclosure

to any other    parties). The Firm has filed a Memorandum in Support of this Motion and has

submitted the Declaration and Memorandum in Support of the Firm's Motion to Withdraw by email

in accordance with Your Honor’s Individual Rules and Practices.


Request GRANTED. The Clerk of Court is directed to terminate
14-MD-2543, ECF No. 7410 and 18-CV-11689, ECF No. 21. SO
ORDERED.


              November 18, 2019
Dated: November 15, 2019   Respectfully submitted,

                            /s/ Brett A. Emison
                           Langdon & Emison, LLC
                           Brett A. Emison
                           Brett@lelaw.com
                           911 Main Street
                           P.O. Box 220
                           Lexington, Missouri 64067
                           Telephone No.: (660) 259-7199
                           Facsimile No.: (660) 259-4571

                           Attorney for Plaintiff




                              2
                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 15, 2019, I electronically filed the foregoing using the

CM/ECF system which will serve notification of such filing to the email of all counsel of record in

this action. I also certify that a copy of this document was sent by U.S. Mail, certified mail, and

electronic mail to Plaintiff.




                                                     By: /s/ Brett A. Emison
                                                     Brett A. Emison




                                                 3
